Name: 80/96/EEC: Commission Decision of 18 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of the premiums paid during 1978 for grubbing apple trees and pear trees of certain varieties (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-31

 Avis juridique important|31980D009680/96/EEC: Commission Decision of 18 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of the premiums paid during 1978 for grubbing apple trees and pear trees of certain varieties (Only the French text is authentic) Official Journal L 024 , 31/01/1980 P. 0037****( 1 ) OJ NO L 93 , 8 . 4 . 1976 , P . 3 . ( 2 ) OJ NO L 124 , 12 . 5 . 1976 , P . 8 . ( 3 ) OJ NO L 200 , 8 . 8 . 1977 , P . 17 . COMMISSION DECISION OF 18 DECEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF THE PREMIUMS PAID DURING 1978 FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/96/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 794/76 OF 6 APRIL 1976 LAYING DOWN FURTHER MEASURES FOR REORGANIZING COMMUNITY FRUIT PRODUCTION ( 1 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 1090/76 OF 11 MAY 1976 FIXING THE AMOUNT OF THE PREMIUM FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES AND THE CONDITIONS FOR GRANTING SUCH PREMIUM ( 2 ), WHEREAS THE FRENCH REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1978 ON THE GRANTING OF PREMIUMS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 77/490/EEC OF 24 JUNE 1977 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF GRUBBING APPLE AND PEAR TREES PURSUANT TO REGULATION ( EEC ) NO 794/76 ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT PREMIUMS TOTALLING FF 31 540.12 HAVE BEEN PAID AS STIPULATED IN REGULATION ( EEC ) NO 794/76 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , NAMELY FF 15 770.06 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 ON PREMIUMS FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES SHALL BE FF 15 770.06 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT